Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The species election requirement has been withdrawn in view of the finding that the elected species is free of prior art.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Mr. Stephen Chong on 1/6/2020.
The application has been amended as follows: 
Claim 1 was amended to read:
A process for reducing bio-catalytic oxidation of alcohol, the process comprising: 
a. withdrawing a bleed stream from a bioreactor, the bleed stream comprising C02, an alcohol, and at least one enzyme capable of oxidizing the alcohol, and 
b. treating the bleed stream to reduce oxidation of the alcohol by the enzyme, wherein treating comprises at least one of 
(i) sparging the product stream with a nitrogen gas; 
(ii) increasing the temperature of the product stream; and 
(iii) depressurizing the product stream.

	Claim 3 was canceled.
Conclusion
Claims 1,2,4-17, and 19-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657